DETAILED ACTION

 	This office action is in response to the communication received on April 2, 2021 concerning application No. 16/293,128 filed on March 5, 2019. 
Claims 1, 3-6, 8-10, 12-16, 18 and 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 04/02/2021 in regards to the abstract have been fully considered and are persuasive. The objection of the abstract has been withdrawn.
Applicant’s arguments, see pages 10-11, filed 04/02/2021, with respect to the rejection(s) of claim(s) 1 and 19 under U.S.C. 102 rejection using Jackson (US 2008/0154123) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art rejection. Please see the rejection below for claims 1 and 19 for a complete explanation of the newly found prior art. 
Applicant’s arguments with respect to Jackson (US 2008/0154123) teaching calculating a movement distance and direction of the ultrasound probe and the subsequent double patenting rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3-6, 8-9 and 18-19 are provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. Ebata (US 16/354,546, hereinafter Ebata ‘546) in view of Jackson (US 2008/0154123, hereinafter Jackson, cited in the Applicant’s 10/08/2019 IDS), and further in view of Banjanin et al. (US 2015/0327841, hereinafter Banjanin). 
Regarding claim 1 of the instant application, claim 1 of Ebata’546 discloses:
An ultrasound diagnostic apparatus (line 1) comprising:
An ultrasound probe (line 2);
A transmission circuit that transmits an ultrasound beam toward the subject from the ultrasound probe (lines 3-4);
A reception circuit that generates reception data on the basis of signals output from the ultrasound probe (lines 5-6);
A movement detection sensor that is attached to the ultrasound probe and detects a movement of the ultrasound probe to output the movement as a detection signal (lines 7-8);
performs image analysis using the generated ultrasound image (lines 10-11), calculates a movement of the ultrasound probe in a case where an imaging inspection portion that is currently being imaged among the plurality of inspection portions is inspected (lines 11-13), using the detection signal output from the movement detection sensor, discriminates the inspection portion on the basis of a result of the image analysis and the movement of the ultrasound probe (lines 13-15), 

generates the ultrasound image of the second inspection portion in accordance with the set imaging condition (lines 16-17).
Claim 1 of Ebata ‘546 does not specifically teach wherein the inspection portion corresponds to a second inspection portion that is imaged after a first inspection portion.
However, 
Jackson teaches the inspection portion corresponds to a second inspection portion that is imaged after a first inspection portion (paragraph 32, lines 11-17, “as the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Ebata ‘546 to have the inspection portion correspond to a second inspection portion that is imaged after a first inspection portion. 
Claim 1 of Ebata ‘546 in view of Jackson does not specifically teach where the movement of the ultrasound probe is a movement direction and movement distance.  One of ordinary skill in the art would have been motivated to make this modification in order to differentiate between the plurality of inspection portions imaged throughout the procedure, as recognized by Jackson.
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Ebata ‘546 in view of Jackson to calculate the movement direction and movement distance of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to know the current position of the ultrasound probe in relation to its previous position, as recognized by Banjanin.
Regarding claim 3, reference claim 4 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 4, reference claim 5 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 5, reference claim 6 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 6, reference claim 7 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 8, reference claim 10 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 9, reference claim 11 in view of Jackson and Banjanin as applied above recites all of its limitations.
Regarding claim 18, reference claim 18 in view of Jackson and Banjanin as applied above recites all of its limitations.

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2008/0154123, as cited in the Applicant’s 10/08/2019 IDS) in view of Banjanin et al. (US 2015/0327841, hereinafter Banjanin), and in further view of Kondo (JP2943015 – Machine translation).
Regarding claim 1, Jackson teaches (Figure 1) an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system – 10, par. 17, lines 9-10)  that sequentially inspects a plurality of inspection portions of a subject, (Paragraph 32, lines 1-4, “one or more predetermined locations”) comprising:
an ultrasound probe (12, par. 18, lines 1-5 “transducer”);
a transmission circuit that transmits an ultrasound beam toward the subject from the ultrasound probe (paragraph 27, line 3, “transmit beamformer”);
a reception circuit that generates reception data on the basis of signals output from the ultrasound probe (paragraph 28, lines 3-4, “ultrasound data is acquired using an imaging system connected with the transducer 12” and lines 10-11, “the ultrasound imaging system 18 processes the data further for analysis, diagnosis, and/or display”);
a movement detection sensor (14) that is attached to the ultrasound probe and detects a movement of the ultrasound probe to output the movement as a detection signal (paragraph 20, line 1, “location device” also figure 3 (40) and paragraph 22, lines 5-8, “Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined”);
a processor that generates an ultrasound image on the basis of the reception data generated by the reception circuit (paragraph 27, lines 10-12. Here it is also noted that as disclosed in paragraph 29, “the processor 20 is a system controller of the ultrasound imaging system”), performs image analysis using the generated ultrasound image (paragraph 36, lines 1-4, “the processor 20 applies an image interpretation algorithm”), calculates a movement of the 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to 
Jackson in view of Banjanin does not teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 11, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).

Regarding claim 3, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, 
wherein the processor narrows down the plurality of inspection portions that are targets of the image analysis, on the basis of the movement of the ultrasound probe, performs the image analysis with respect to the narrowed-down inspection portions, and discriminates the second inspection portion using the result of the image analysis (paragraph 41, lines 1-4 and page 5, par. 51, lines 7-10).
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 4, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above, 
wherein the processor determines an analysis order for performing the image analysis25 with respect to the plurality of inspection portions (paragraph 53, lines 4-5, “view A first, followed by view B, and then usually by view C”), on the basis of the movement of the ultrasound probe (paragraph 53, line 9, “in combination with the position sensor”), sequentially performs the image analysis with respect to the plurality of inspection portions in accordance with the determined analysis order (paragraph 53, lines 5-6, “the most common ordering is used as input to determine anatomy”), and discriminates the second inspection portion using the result of the image analysis (paragraph 52, line 6, “determine anatomy” by determining the anatomy being viewed in the present image the processor is differentiating the current view from the previous view when the anatomy in the present image is different from the previous image). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 5, modified Jackson teaches the ultrasound diagnostic apparatus of claim 3, set forth above, 

Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 6, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above, further comprising:
a movement amount reference value memory in which a plurality of movement amount reference values relating to the movement of the ultrasound probe in a case where the ultrasound 
wherein the processor reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 8, modified Jackson teaches the ultrasound diagnostic apparatus of claim 3, set forth above, further comprising:
a movement amount reference value memory in which a plurality of movement amount reference values relating to the movement of the ultrasound probe in a case where the ultrasound 
wherein the processor reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 9, modified Jackson teaches the ultrasound diagnostic apparatus of claim 4, set forth above, further comprising:
a movement amount reference value memory in which a plurality of movement amount reference values relating to the movement of the ultrasound probe in a case where the ultrasound 
wherein the processor reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 10, modified Jackson teaches the ultrasound diagnostic apparatus of claim 6, set forth above,
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
 Regarding claim 12, modified Jackson teaches the ultrasound diagnostic apparatus of claim 8, set forth above,
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated (paragraph 32, lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion (paragraph 32, lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination 
See motivation for claim 1, above. 
Regarding claim 13, modified Jackson teaches the ultrasound diagnostic apparatus of claim 9, set forth above,
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated (paragraph 32, lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion (paragraph 32, lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”). 
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 

Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above. 
Regarding claim 14, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above, further comprising:
a subject reference value memory in which a plurality of subject reference values relating to the movement in a case where the ultrasound probe is moved between the plurality of inspection portions for each subject are stored in advance (paragraph 31, lines 13-15 “Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients”),
wherein the processor reads out the subject reference values corresponding the subject from the subject reference value memory, compares the read-out subject reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis (paragraph 31, lines 18-20, “The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”).
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 

See motivation for claim 1, above. 
Regarding claim 18, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, 
wherein the movement detection sensor is formed by an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor (paragraph 41, lines 10-12). 
Regarding claim 19, Jackson teaches (figure 1) a control method of an ultrasound diagnostic apparatus (10) that sequentially inspects a plurality of inspection portions of a subject (12 - paragraph 31, lines 1-4), comprising:
transmitting an ultrasound beam toward the subject from an ultrasound probe (Figure 3 (44), Paragraph 44, lines 1-2 and 4-6, “using beamforming…”);
generating reception data on the basis of signals output from the ultrasound probe (paragraph 44, lines 4-6, “…data representing the scanned region is acquired”);
generating an ultrasound image on the basis of the generated reception data (Figure 3 (44), Paragraph 44, lines 6-7);
performing image analysis using the generated ultrasound image (Figure 1 (10), Paragraph 17, lines 1-2, “image interpretation”);
	detecting a movement of the ultrasound probe to output the movement as a detection signal (paragraph 30, lines 4-6, “ the position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14”);

	discriminating the second inspection portion on the basis of a result of the image analysis and the movement of the ultrasound probe (Paragraph 36, lines 2-7).
Jackson does not specifically teach calculating a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
See motivation for claim 1, above.
Jackson in view of Banjanin does not teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.

Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 11, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and “page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
See motivation for claim 1, above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 1 above, and further in view of Jin (US 2015/0245823, hereinafter Jin as cited in the Applicant’s 10/08/2019 IDS).
Regarding claim 15, modified Jackson teaches the ultrasound diagnostic apparatus according to claim 1, 

Modified Jackson does not teach a processor that detects the acceleration of the ultrasound probe.
However,
Jin teaches (figure 4C) an acceleration sensor (paragraph 136, “acceleration sensor”) that detects movement of the ultrasound probe (paragraph 136, “the acceleration sensor detects movements on the target object and may determine that the user 410 manipulates the wireless probe 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson by adding an acceleration sensor that detects the acceleration of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification to allow the ultrasound diagnostic apparatus to detect when the ultrasound probe is being moved from one region of interest to another region of interest, as recognized by Jin. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 1 above, and further in view of Sakaguchi (US 2013/0019685, hereinafter Sakaguchi).
Regarding claim 16, modified Jackson teaches the ultrasound diagnostic apparatus according to claim 1, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.

However,
Sakaguchi teaches a processor (Figure 1, 132) that determines whether the ultrasound probe (paragraph 32,  “probe unit 111” referring to Fig 4.) is in an air radiation state or in a contact state with respect to the subject (paragraph 54, “the pressure sensor 152 detects a pressure that the skin of the object or the like is pressed to the probe 120” when the pressure sensor detects pressure from the skin it is determined that the probe is in the contact state and when no pressure is detected it is determined that the probe is in the air state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson by adding a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject. One of ordinary skill in the art would have been motivated to make this modification to allow the ultrasound diagnostic apparatus to determine when it should be transmitting an echo signal towards the subject. As well as, have the ability to know when the ultrasound probe is no longer in contact with the subject and likely changing to a different position/location on the subject for further imaging or location determination, as recognized by Sakaguchi. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793